99 N.Y.2d 552 (2002)
VINCENT TERIO, Appellant,
v.
FORD MOTOR COMPANY et al., Respondents.
Court of Appeals of the State of New York.
Submitted November 4, 2002.
Decided December 17, 2002.
On the Court's own motion, appeal transferred, without costs, to the Appellate Division, Second Department, upon the ground that a direct appeal does not lie when questions other than the constitutional validity of a statutory provision are involved (NY Const, art VI, § 3 [b] [2]; § 5 [b]; CPLR 5601 [b] [2]). Motion for poor person relief dismissed as academic.